EXHIBIT 10.71

AMENDMENT AGREEMENT

THIS AMENDMENT AGREEMENT, hereinafter referred to as this “Amendment”, dated as
of November 14, 2011, is made and entered into by and among WEINGARTEN REALTY
INVESTORS, a Texas real estate investment trust (the “Borrower”), and THE BANK
OF NOVA SCOTIA, as administrative agent for the Lenders (as defined below) (in
such capacity, the “Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Agent and certain financial institutions party
thereto (the “Lenders”) have entered into a Credit Agreement dated as of
August 29, 2011 (the “Credit Agreement”); and

WHEREAS, the Borrower has requested that the Credit Agreement and the other Loan
Documents be amended in certain respects, and the Agent has approved such
request;

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth, and for other good and valuable
consideration, the Borrower, the Guarantors and the Agent do hereby agree as
follows:

Section 1.        Capitalized terms used herein that are defined in the Credit
Agreement shall have the same meanings when used herein unless otherwise defined
herein.

Section 2.        The Borrower has requested that a correction be made to the
definition of Guarantor to replace Weingarten Golden State, Inc. with WRI Golden
State, LLC, a Delaware limited liability company.

Section 3.        Exhibit C-1 of the Credit Agreement is hereby amended to be in
the form of Exhibit A attached hereto and hereby made a part hereof.

Section 4.        The Borrower represents and warrants that the representations
and warranties contained in Article III of the Credit Agreement are true and
correct in all material respects on and as of the date hereof as though made on
and as of such date. The Borrower hereby certifies that no event has occurred
and is continuing which constitutes an Event of Default under the Credit
Agreement or which upon the giving of notice or the lapse of time or both would
constitute such an Event of Default.

Section 5.        Except as expressly amended hereby, the Credit Agreement and
the other Loan Documents shall remain in full force and effect. The Credit
Agreement, as hereby amended, and all rights and powers created thereby or
thereunder and under the other Loan Documents are in all respects ratified and
confirmed and remain in full force and effect.

Section 6.        The term “Credit Agreement” as used in the Credit Agreement,
the other Loan Documents or any other instrument, document or writing furnished
to the Agent or the Lenders by the Borrower shall mean the Credit Agreement as
hereby amended.



--------------------------------------------------------------------------------

Section 7.        This Amendment (a) shall be binding upon the Borrower, the
Agent and the Lenders, and their respective successors and assigns (provided,
however, no party may assign its rights hereunder except in accordance with the
Credit Agreement); (b) may be modified or amended only in accordance with the
Credit Agreement; (c) shall be governed by and construed in accordance with the
laws of the State of Texas and the United States of America; (d) may be executed
in several counterparts, and by the parties hereto on separate counterparts, and
each counterpart, when so executed and delivered, shall constitute an original
agreement, and all such separate counterparts shall constitute but one and the
same agreement; and (e) embodies the entire agreement and understanding between
the parties with respect to the subject matter hereof and supersedes all prior
agreements, consents and understandings relating to such subject matter.

Section 8.        THIS AGREEMENT AND ALL OTHER LOAN DOCUMENTS EXECUTED BY ANY OF
THE PARTIES BEFORE OR SUBSTANTIALLY CONTEMPORANEOUSLY WITH THE EXECUTION HEREOF
TOGETHER CONSTITUTE A WRITTEN LOAN AGREEMENT WHICH REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be signed
by their respective duly authorized officers, effective as of the date first set
forth herein.

 

WEINGARTEN REALTY INVESTORS

 

By:

 

/s/ Stephen C. Richter

 

Name:

 

Stephen C. Richter

 

Title:

 

Executive Vice President/CFO



--------------------------------------------------------------------------------

Signature page to Amendment Agreement with Weingarten Realty Investors

 

THE BANK OF NOVA SCOTIA
as Agent

By:

 

/s/ Diane Emanuel

Name:

 

Diane Emanuel

Title:

 

Managing Director



--------------------------------------------------------------------------------

EXHIBIT A

EXHIBIT C-1

LIST OF GUARANTORS

Brookwood Square Holdings, LLC, a Delaware limited liability company

Decatur 215, LLC, a Delaware limited liability company

Parliament Square Center, Inc., a Texas corporation

Rancho San Marcos Holdings, LLC, a Delaware limited liability company

Weingarten/Investments, Inc., a Texas corporation

Weingarten/Lufkin, Inc., a Texas corporation

Weingarten Nostat, Inc., a Texas corporation

Weingarten Realty Management Company, a Texas corporation

Wirt Road Realty, LLC, a Texas limited liability company

WNI/Tennessee Holdings, Inc., a Delaware corporation

WNI/Tennessee, L.P., a Delaware limited partnership

WRI/7080 Express Lane, Inc., a Texas corporation

WRI/Atlanta Park-3658, LP, a Delaware limited partnership

WRI Golden State, LLC, a Delaware limited liability company

WRI/Louisiana Holdings, Inc., a Delaware corporation

WRI/Pitman Corners, Inc., a Texas corporation

WRI/Post Oak, Inc., a Texas corporation

WRI Ridgeway, LLC, a Delaware limited liability company

WRI Strom, LP, a Delaware limited partnership

WRI/TEXLA, LLC, a Louisiana limited liability company

WRI Uintah Holdings, LLC, a Delaware limited liability company

WRI Westgate Industrial Holdings, LLC, a Texas limited liability company